UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




          United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted May 19, 2006*
                               Decided May 26, 2006

                                       Before

                 Hon. FRANK H. EASTERBROOK, Circuit Judge

                 Hon. DIANE P. WOOD, Circuit Judge

                 Hon. DIANE S. SYKES, Circuit Judge


No. 05-3388

WADE R. MEISBERGER,                       Appeal from the United States
    Plaintiff-Appellant,                    District Court for the
                                            Southern District of Indiana,
                 v.                         Indianapolis Division

ZETTIE COTTON, et al.,                    No. 1:05-cv-858-RLY-TAB
     Defendants-Appellees.
                                          Richard L. Young, Judge.



                                     ORDER

      Wade Meisberger brought this suit under 42 U.S.C. § 1983, claiming that officers
of the Indiana Department of Correction (“IDOC”) violated his rights under the
Fourteenth and Eighth Amendments by transferring him to another prison. At

      *
        The appellees were not served with process in the district court and are not
participating in this appeal. After an examination of the appellant’s brief and the
record, we have concluded that oral argument is unnecessary. Thus, the appeal is
submitted on the appellant’s brief and the record. See Fed. R. App. P. 34(a)(2).
No. 05-3388                                                                       Page 2


screening, the district court concluded that his allegations were insufficient to state a
claim and dismissed the suit under 28 U.S.C. § 1915A(b)(1). Meisberger then filed a
motion to alter or amend the judgment under Federal Rule of Civil Procedure 59(e).
The district court denied the motion, and Meisberger appeals. We affirm.

       We review de novo dismissals for failure to state a claim under § 1915A,
accepting as true Meisberger’s factual allegations and drawing all reasonable
inferences in his favor. See Westefer v. Snyder, 422 F.3d 570, 574 (7th Cir. 2005).
Meisberger alleged that IDOC transferred him from Pendleton Correctional Facility
to Wabash Valley Correctional Facility as a disciplinary sanction for “refusing a bed
move.” The Conduct Adjustment Board later dismissed the bed-move charge, but
Meisberger says IDOC did not return him to Pendleton which he argues was mandated
by an IDOC regulation. The regulation provides that a prisoner “shall be returned to
the previous assignment eligibility status as soon as possible” if his disciplinary charge
is dismissed. See Ind. Dep’t of Corr. Disciplinary Code for Adult Offenders, 02-04-
101(VII)(E)(6)(d)(2004). Meisberger contends that as a result of his transfer from
Pendleton, he was unable to attend Ball State College, lost $1,880 in college “grant
money,” and could not get a job.

        Meisberger argues that he stated a Fourteenth Amendment claim because his
transfer—and the resulting loss of college funds, and education and employment
opportunities—occurred without procedural due process. But Meisberger was not
entitled to any process preceding the transfer unless he had a liberty or property
interest in remaining at Pendleton or the benefits available to him there. See Mathews
v. Eldridge, 424 U.S. 319, 332 (1976); Pugel v. Bd. of Trs. of the Univ. of Ill., 378 F.3d
659, 662 (7th Cir. 2004). Meisberger believes that the IDOC regulation requiring that
he be returned to his “previous assignment eligibility status” created a liberty interest
in returning to Pendleton. But transfers from one prison to another with a more
adverse condition of confinement do not affect a recognized liberty interest, see
Wilkinson v. Austin, 125 S.Ct. 2384, 2393 (2005); Meachum v. Fano, 427 U.S. 215, 225
(1976). This is so even if the transfer makes a prisoner ineligible to participate in
education or work programs which could have earned him good-time credits. See
Zimmerman v. Tribble, 226 F.3d 568, 571-72 (7th Cir. 2000) (prisoner’s transfer to
facility that did not offer vocational training did not implicate a liberty interest even
though transfer resulted in a loss of an opportunity to earn good-time credits);
Higgason v. Farley, 83 F.3d 807, 809-10 (7th Cir. 1995) (per curiam) (denial of access
to educational program providing opportunity to earn good-time credits did not
implicate liberty interest because there was no guarantee that prisoner would
successfully complete program); Wallace v. Robinson, 940 F.2d 243, 244 (7th Cir. 1991)
(inmates have no right to any job at all).
No. 05-3388                                                                       Page 3


       Likewise, Meisberger was not unconstitutionally deprived of a property interest
in the college grant money without due process. He does not allege that IDOC officers
intended to deprive him of the grant money. Without a general allegation of intent, see
Fed. R. Civ. P. 9(b); Nance v. Vieregge, 147 F.3d 589, 591 (7th Cir. 1998), state-caused
losses of property are not actionable under the Fourteenth Amendment. See Daniels
v. Williams, 474 U.S. 327, 330-31 (1986); Wynn v. Southward, 251 F.3d 588, 592 (7th
Cir. 2001).

        Meisberger next argues that his transfer, loss of college funds, opportunity to go
to college and get a job violated the Eighth Amendment. But none of these occurrences
deprived Meisberger of the “minimal civilized measure of life’s necessities,” such as
adequate food, clothing, shelter, medical care, or safety. Higgason, 83 F.3d at 809
(quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)).

      Finally, the district court did not abuse its discretion when it denied
Meisberger’s postjudgment motion because he did not “bring the court’s attention to
newly discovered evidence or to a manifest error of law or fact.” Neal v. Newspaper
Holdings, Inc., 349 F.3d 363, 368 (7th Cir. 2003).

                                                                     AFFIRMED.